Case 8:21-cv-01392-WFJ-JSS Document 19 Filed 09/13/21 Page 1 of 10 PageID 76




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

JILLIAN SHIRK,
                                              CASE NO: 8:21-cv-01392-WFJ-JSS
        Plaintiff,
vs.

ST. STEPHEN CATHOLIC SCHOOL
and DIOCESE OF ST. PETERSBURG, INC.

     Defendants.
_________________________________________/

      SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, JILLIAN SHIRK, (“Plaintiff” or “Shirk”), by and through her

undersigned attorneys, sues the Defendants, ST. STEPHEN CATHOLIC SCHOOL,

(“St. Stephen”) and DIOCESE OF ST. PETERSBURG, INC. (“Diocese”), collectively

known as (“Defendants”) alleges as follows:

                          JURISDICTION AND VENUE

        1.    Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331

because this civil action arises under the Constitution, laws, or treaties of the

United States.

        2.    Venue lies within the United States District Court for the Middle

District of Florida, Tampa Division, in accordance with 28 U.S.C. § 1391(b)

because Plaintiff resides in this Judicial District and because a substantial part of

                                          1
Case 8:21-cv-01392-WFJ-JSS Document 19 Filed 09/13/21 Page 2 of 10 PageID 77




the events giving rise to this claim occurred in this Judicial District.

                      ADMINISTRATIVE PREREQUISITES

      3.     All conditions precedent to bringing this action have occurred.

      4.     Plaintiff timely filed a charge of discrimination with the Equal

Employment Opportunity Commission (EEOC) and the Florida Commission on

Human Relations (FCHR).

      5.     Notification of a Right to Sue was received from the EEOC. This

Complaint has been filed within ninety (90) days of receipt thereof.

      6.     More than 180 days have passed since the filing of the charge.

      7.     Plaintiff currently has a pending Charge of Discrimination against the

Defendant, Diocese, she has yet to receive a Right to Sue from the EEOC. Plaintiff

intends to amend her Complaint to add claims under Florida Statutes 760 and Title

VII once the EEOC issues its Right to Sue and Plaintiff has complied with all

administrative prerequisites.

      8.     Defendants are employers as defined by the laws under which this

action is brought and employ the required number of employees.

                                      PARTIES

      9.     Plaintiff is a resident of Hillsborough County, Florida.

      10.    Defendants are Florida not for profit corporations, authorized and


                                           2
Case 8:21-cv-01392-WFJ-JSS Document 19 Filed 09/13/21 Page 3 of 10 PageID 78




doing business in Hillsborough County, Florida.

      11.     Defendants are charitable organizations, authorized and doing business

in Hillsborough County, Florida.

      12.     At all times material, Plaintiff was an employee of the Defendants

within the meaning of the Family and Medical Leave Act (“FMLA”) and worked the

required number of hours to qualify for leave under the FMLA.

      13.     Defendants are joint employers and/or a common or integrated

enterprise and they employ at least fifty employees within a seven-five-mile radius.

                            GENERAL ALLEGATIONS

      14.     Defendants have common management, interrelated operations,

centralized control over employees, and there is common ownership and financial

control.

      15.     Defendants are not completely disassociated with regard to Plaintiff’s

employment and shared control of Plaintiff because Defendant, Diocese of St.

Petersburg, Inc. controls Defendant St. Stephen Catholic School.

      16.     Defendants are joint employers and/or a common or integrated

enterprise.

      17.     At all times material, Plaintiff was qualified to perform her job duties

within the legitimate expectations of her employers.

                                          3
Case 8:21-cv-01392-WFJ-JSS Document 19 Filed 09/13/21 Page 4 of 10 PageID 79




      18.   Plaintiff has been required to retain the undersigned counsel to

represent her in this action and is obligated to pay them a reasonable fee for their

services.

      19.   Plaintiff requests a jury trial for all issues so triable.

                                       FACTS

      20.   Plaintiff was hired on or about July 2018, by Defendants.

      21.   Plaintiff worked as a part time Administrative Assistant in Defendants’,

St. Stephen Catholic School facility, approximately 29.5 hours each week.

      22.   On or about December 2019, Plaintiff learned she was pregnant.

      23.   In early January 2020, Plaintiff informed the school’s principal, Linda

Umoh, that she was pregnant with her second child.

      24.   Ms. Umoh inquired what Plaintiff’s intentions were going forward.

      25.   Plaintiff informed Ms. Umoh that she intended to take maternity

leave, to which she would be entitled under the FMLA, when she had the baby in

August of 2020 for six to eight weeks and then return to work.

      26.   Ms. Umoh stated to Plaintiff that she did not know if she would hold

her position open if she took said leave.

      27.   Shortly thereafter, on or around January 9, 2020, Plaintiff received an

email from Ms. Umoh informing her that her hours were being reduced.

                                            4
Case 8:21-cv-01392-WFJ-JSS Document 19 Filed 09/13/21 Page 5 of 10 PageID 80




      28.    On or around March 2020, Plaintiff was told her position was being

eliminated for the next school year that began in August of 2020.

      29.    Plaintiff was told that her position was being combined with another

position to create a full-time position and that Plaintiff could apply for the full-time

position.

      30.    Plaintiff did apply for the full-time position, for which she was

qualified, and during the interview process was once again asked about her plans

for maternity leave.

      31.    Plaintiff once again explained to Ms. Umoh that she intended to take six

to eight weeks of maternity leave (to which she would have entitled under the

FMLA).

      32.    Plaintiff was not hired for the full- time position, even though she was

qualified for the job.

      33.    Upon information and belief, the full-time position was filled by

someone outside Plaintiff’s protected class.

                                COUNT I
                TITLE VII – PREGNANCY DISCRIMINATION
            AS TO DEFENDANT ST. STEPHEN CATHOLIC SCHOOL

      34.    Plaintiff realleges and adopts the allegations stated in Paragraphs 1 –

33.


                                           5
Case 8:21-cv-01392-WFJ-JSS Document 19 Filed 09/13/21 Page 6 of 10 PageID 81




      35.    Plaintiff is a member of a protected class under Title VII.

      36.    By the conduct described above, specifically paragraphs twenty-one

through thirty-three, St. Stephen engaged in unlawful employment practices and

discriminated against Plaintiff on account of her pregnancy in violation of Title VII

of the Civil Rights Act.

      37.    Defendant knew or should have known of the discrimination.

      38.    As a result of St. Stephen’s unlawful discrimination, Plaintiff has

suffered and continues to suffer damages.

      WHEREFORE, Plaintiff prays for the following damages against

Defendant, St. Stephen:

             a.    Back pay and benefits;

             b.    Interest on back pay and benefits;

             c.    Front pay and benefits;

             d.    Compensatory damages for emotional pain and suffering;

             e.    Punitive damages;

             f.    For costs and attorneys’ fees;

             g.    Injunctive relief;

             h.    For any other relief this Court deems just and equitable.




                                         6
Case 8:21-cv-01392-WFJ-JSS Document 19 Filed 09/13/21 Page 7 of 10 PageID 82




                              COUNT II
                    FCRA- GENDER DISCRIMINATION
            AS TO DEFENDANT ST. STEPHEN CATHOLIC SCHOOL

      39.      Plaintiff realleges and adopts the allegations stated in Paragraphs 1 –

33.

      40.      Plaintiff is a member of a protected class under the Florida Civil

Rights Act.

      41.      By the conduct described above, St. Stephen engaged in unlawful

employment practices and discriminated against Plaintiff on account of her

gender in violation of the Florida Civil Rights Act.

      42.      St. Stephen knew, or should have known of the discrimination.

      43.      As a result of St. Stephen’s unlawful discrimination, Plaintiff has

suffered and continues to suffer damages.

      WHEREFORE, Plaintiff prays for the following damages against Defendant,

St. Stephen:

               a.    Back pay and benefits;

               b.    Interest on back pay and benefits;

               c.    Front pay and benefits;

               d.    Compensatory damages for emotional pain and suffering;

               e.    Punitive damages;


                                           7
Case 8:21-cv-01392-WFJ-JSS Document 19 Filed 09/13/21 Page 8 of 10 PageID 83




            f.    For costs and attorneys’ fees;

            g.    Injunctive relief;

            h.    For any other relief this Court deems just and equitable.

                            COUNT III
            FAMILY MEDICAL LEAVE ACT – INTERFERENCE
        AS TO DEFENDANTS ST. STEPHEN CATHOLIC SCHOOL
               and DIOCESE OF ST. PETERSBURG, INC.

      44.   Plaintiff realleges and adopts the allegations stated in Paragraphs 1 –

33.

      45.   Defendants’ actions interfered with Plaintiff’s rights under the FMLA.

      46.   Defendants’ actions constitute violations of the FMLA.

      47.   As a result of Defendants’ unlawful actions Plaintiff has suffered

damages.

      WHEREFORE, Plaintiff prays for judgment against Defendants for the

following damages:

            a.    Back pay and benefits;

            b.    Interest;

            c.    Liquidated damages;

            d.    Attorney’s fees and costs;

            e.    Equitable relief;

            f.    Such other relief as is permitted by law.
                                        8
Case 8:21-cv-01392-WFJ-JSS Document 19 Filed 09/13/21 Page 9 of 10 PageID 84




                                COUNT IV
                   FMLA DISCRIMINATION/RETALIATION
            AS TO DEFENDANTS ST. STEPHEN CATHOLIC SCHOOL
                   and DIOCESE OF ST. PETERSBURG, INC.

      48.     Plaintiff realleges and adopts the allegations stated in Paragraphs 1 –

33.

      49.     Defendants retaliated against Plaintiff for asserting her FMLA rights.

      50.     Defendants’ actions constitute violations of the FMLA.

      51.     As a result of Defendants’ actions Plaintiff has suffered damages.

      WHEREFORE, Plaintiff prays for judgment against Defendants for the

following damages:

              a.    Back pay and benefits;

              b.    Interest;

              c.    Liquidated damages;

              d.    Attorney’s fees and costs;

              e.    Equitable relief;

              f.    Such other relief as is permitted by law.

      WHEREFORE, Plaintiff respectfully requests all legal and equitable relief

allowed by law including judgment against Defendants for prejudgment interest,

payment of reasonable attorneys’ fees and costs incurred in the prosecution of

the claim and such other relief as the Court may deem just and proper.
                                          9
Case 8:21-cv-01392-WFJ-JSS Document 19 Filed 09/13/21 Page 10 of 10 PageID 85




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 13, 2021, I electronically filed the
foregoing with the Clerk of the Court by using the CM/ECF system which will send
a notice of electronic filing to: Alicia H. Koepke, Esq. and Jacqueline M. Prates, Esq.,
TRENAM, KEMKER, SCHARF, BARKIN, FRYE, O’NEILL & MULLIS, P.A., 101 East
Kennedy Blvd., Suite 2700, Tampa, Florida 33602. akoepke@trenam.com;
achrisman@trenam.com; jprats@trenam.com; rvalente@trenam.com


                                        FLORIN GRAY BOUZAS OWENS, LLC

                                        /s/Christopher D. Gray
                                        Christopher D. Gray
                                        Florida Bar No.: 902004
                                        cgray@fgbolaw.com
                                        Hunter A. Higdon
                                        Florida Bar No.: 85963
                                        hhigdon@fgbolaw.com
                                        16524 Pointe Village Drive, Suite 100
                                        Lutz, FL 33558
                                        Telephone (727) 254-5255
                                         Facsimile (727) 483-7942
                                        Attorneys for Plaintiff




                                          10
